DETAILED ACTION
The amendment filed on February 25, 2021 has been entered.
Claims 1-20 are pending, and claims 12-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akahane (6,536,474) in view of Jung et al. (10,286,749).
	Akahane discloses an HVAC system for a vehicle (title) comprising: 
a first shell 80a;
an opposing second shell 80b;
	a divider 31 disposed between the first shell 80a and the second shell 80b; 
a first conduit (left side) defined between the first shell 80a and a first side (left) of the divider 31; 
a first door 10 disposed in the first conduit and configured to control a volume flow rate in the first conduit;
	inherently, a first actuator configured to articulate the first door 10; 
a second conduit (right side) defined between the second shell 80b and a second side (right) of the divider 31 opposing the first side;

a plurality of stops (shaded in annotated Figures 1-2, below) extending substantially perpendicular to and away from the first side of the divider 31,
	wherein the divider 31 defines opposing side edges disposed between the first and second shells 80a, 80b;
	wherein the first door 10 (left) is configured to engage the plurality of stops when the first door is in a closed position (dashed outline in Figure 1);


    PNG
    media_image1.png
    1316
    746
    media_image1.png
    Greyscale
 	
    PNG
    media_image2.png
    1071
    1152
    media_image2.png
    Greyscale


but does not disclose a second actuator configured to articulate the second door 10 (right) separately from the first door 10 (left).

a shell 111;
	a divider 140 (Figure 10) disposed in the shell; 
a first conduit (upper) defined between the shell and a first side of the divider 140; 
a first door 150 (upper) disposed in the first conduit and configured to control a volume flow rate in the first conduit;
	a first actuator 155 (upper) configured to articulate the first door 150; 
a second conduit (lower) defined between the shell and a second side of the divider 140 opposing the first side;
	a second door 150 (lower) disposed in the second conduit and configured to control a volume flow rate in the second conduit; and
	a second actuator 155 (lower) configured to articulate the second door separately from the first door (column 9, 30-37) for the purpose of providing personalized air flow rates to respective occupants.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Akahane a second actuator configured to articulate the second door separately from the first door for the purpose of providing personalized air flow rates to respective occupants as recognized by Jung et al..
Regarding claim 2, Figure 2 of Jung et al. discloses a blower 15 disposed in the system 10 upstream from the divider 140 (Figure 10) and configured to provide air to the first and second conduits at substantially the same volume flow rate.

the first door is oriented in a different position than the second door, such that air passes through the first conduit at a higher volume flow rate than in the second conduit.
Regarding claim 4, Figure 1 (annotated, below) of Akahane discloses the divider 31 defines a first end and an opposing second end downstream from the first end; and 
the first and second doors 10 are downstream from the first end of the divider 31 and upstream from the second end of the divider 31.


    PNG
    media_image3.png
    666
    746
    media_image3.png
    Greyscale


second end in annotated Figure 1, page 5) at a downstream end of the first shell 80a; and
	a second outlet opening FV defined by the second shell 80b and the divider outlet edge at a downstream end of the second shell 80b.
Regarding claim 6, Figures 6-7 of Akahane disclose a first plurality of flanges 65 extending from the first shell 80a into the first conduit and engaging the first side of the divider 31; and
	a second plurality of flanges 66 extending from the second shell 80b into the second conduit and engaging a second side of the divider 31,
	wherein the first and second plurality of flanges 65, 66 are configured to retain the divider 31 there between.
	Regarding claim 11, Figure 10 of Jung et al. discloses the shell 111 defines a first end surface opposing the first side of the divider 140 and defines a second end surface opposing the second side of the divider 140;
	the first actuator 155 (upper) is disposed on the first end surface; and the second actuator 155 (lower) is disposed on the second end surface.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akahane (6,536,474) in view of Jung et al. (10,286,749) as applied to claims 1-6 and 11 above, and further in view of Seto (9,174,511).
	The combined teachings of Akahane and Jung et al. lacks a first bearing structure comprising:
	a divider boss extending perpendicular to and away from the first side of the divider 103 and defining a boss end opposing the first side of the divider 103; and
	a bore extending from the boss end to the first side of the divider 103, the bore defining a bore diameter.

a first shell 418;
	an opposing second shell 416;
	a divider 420 (Figure 44) disposed between the first shell 418 and the second shell 416; 
a first conduit (left) defined between the first shell 418 and a first side of the divider 420;
 a first door 518b/526b disposed in the first conduit and configured to control a volume flow rate in the first conduit;
	a second conduit (right) defined between the second shell 416 and a second side of the divider 420 opposing the first side;
	a second door 518a/526a  disposed in the second conduit and configured to control a volume flow rate in the second conduit; 
a plurality of stops (Figure 45 annotated, next page) extending substantially perpendicular to and away from wall 536b, and wherein the first door 518b/526b is configured to engage the plurality of stops when the first door 518b/526b is in a closed position; and
a first bearing structure comprising:
	a boss extending perpendicular to and away from the first side of the wall 536b and defining a boss end opposing the first side of the wall 536b; and
	a bore extending from the boss end to the first side of the wall 536b, the bore defining a bore diameter for the purpose of facilitating mounting and rotation of the doors.


    PNG
    media_image4.png
    602
    959
    media_image4.png
    Greyscale

	

It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Akahane and Jung et al. a first bearing structure for the purpose of facilitating mounting and rotation of the doors as recognized by Seto.
Regarding claim 8, Figure 10 of Akahane discloses the shell 111 defines a first end surface (upper) opposing the first side of the divider 140 and an opening extending through the first end surface receiving shaft 151;
	a longitudinal axis is defined by the bore 104 of the divider boss (Figure 10 of Akahane) and extends through the opening in the first end surface; and
	the opening defines an opening diameter that is substantially the same as the bore diameter, since the opening and the bore act as a bearing or journal.
	Regarding claim 9, Figure 45 (annotated, page 5) of Seto discloses the plurality of stops extend from an unlabeled boss to each of the side edges of the wall 536b.

each of the first door boss and the second door boss is configured to be received in either of the bore 104 of the unlabeled divider boss (Figure 10) or the opening in the first end surface as taught by Figure 10 of Jung et al.
	
Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly stated,
“Claim 4, Figure 1 (annotated, next page) of Akahane discloses …” on page 4.
The instant Office action correctly states,
“Regarding claim 4, Figure 1 (annotated, next page) of Akahane discloses …”.
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
Regarding Counsel’s “first” allegation (page 10, penultimate paragraph), Figure 45 of Seto clearly discloses a plurality of stops, which are similar in structure to applicants’ Figure 4 


    PNG
    media_image5.png
    343
    406
    media_image5.png
    Greyscale


Regarding Counsel’s “second” allegation (page 10, last paragraph), Figure 2 of Akahane is readily modified by Seto (Figure 45).  Figure 2 of Akahane discloses a plurality of unlabeled stops (which Counsel refers as “extensions”), but does not disclose a first bearing structure.  Figure 45 of Seto clearly discloses a plurality of stops extending from an unlabeled boss.  Counsel’s statement that “Akahane teaches that “[t]he multiple door 10 is not located at the periphery of the partition plate 31”” is unclear.  In this respect, Akahane merely points out the location of the door 10 is not mounted at the periphery as in doors 101, 102 in Figure 10.
Regarding Counsel’s “third” allegation (page 11, first paragraph), counsel is reminded that the primary reference of Akahane discloses a divider 31 having a first side and a second side relative to a first shell 80a and an opposing second shell 80b.  In the instant ground of rejection, the secondary reference of Seto (Figure 45) teaches a first bearing structure for the purpose of facilitating mounting and rotation of the doors.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEONARD R LEO/Primary Examiner, Art Unit 3763